Citation Nr: 1015153	
Decision Date: 04/22/10    Archive Date: 04/30/10

DOCKET NO.  04-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
cervical spondylosis. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for an acquired 
psychiatric disability (other than post-traumatic stress 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to 
December 1952.  

This case is returned to the Board of Veterans' Appeals 
(Board), originally on appeal from a decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2006, the appellant testified at a hearing held at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

This matter was previously remanded by the Board in October 
2006 and May 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1991 decision, the RO denied a claim for 
service connection for a injury of the neck, diagnosed as 
cervical spondylosis.  The Veteran was advised of the April 
1991 decision that same month, but did not initiate an 
appeal.  

2.  Additional evidence associated with the claims file since 
the April 1991 decision while new, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  A low back disability was not incurred during service, 
arthritis of the low back was not shown within the first 
post-service year, and a current low back disability, 
manifested by degenerative joint disease, is not 
etiologically related to an incident or injury during 
service.  

4.  A psychiatric disability was not incurred during service, 
psychoses was not shown within the first post-service year, 
and a current psychiatric disability, manifested by a 
depressive disorder, is not etiologically related to an 
incident or injury during service.  

CONCLUSIONS OF LAW

1.  The April 1991 RO decision that denied service connection 
for cervical spondylosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2009).

2.  The requirements to reopen the claim for service 
connection for cervical spondylosis have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).  

3.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

4.  The criteria for service connection for an acquired 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

July 2009 and November 2009 letters from the RO satisfied 
these criteria.  In these letters, the RO advised the Veteran 
of the basic criteria for service connection and explained 
VA's duties to assist him in obtaining evidence relevant to 
his claims.  The letters also advised the Veteran that the 
claim for service connection for cervical spondylosis was 
previously denied because "no evidence was submitted showing 
a nexus of your claimed disability to your military 
service."  The letter explained that the Veteran must submit 
evidence relating to those facts.  The November 2009 letter 
also included citation to the law in effect for claims filed 
prior to August 2001 based on the submission of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (law requires VA to look at the bases for the denial 
in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini 
II element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  The aforementioned letters satisfied the duty to 
notify provisions regarding service connection claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  

Finally, when a claimant's service treatment records are 
unavailable, the RO should advise the Veteran to submit 
alternative forms of evidence to support his claim.  
Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  Here, 
the Veteran was advised on the absence of his service 
treatment records as early as May 2002.  His representative 
acknowledges such in a Statement in Lieu of VA Form 646 filed 
in July 2004.  In addition, the Board advised the Veteran in 
its October 2006 remand directive that the records were 
unavailable.  Following the remand, in November 2006, July 
2009, and November 2009 letters, the Veteran was advised by 
VA to submit any evidence in support of the claim.  As such, 
based on the Veteran's knowledge that his service treatment 
records were unavailable and based on VA's notification to 
him to submit any evidence in support of the claim, the Board 
finds that the Veteran has been generally appraised to submit 
alternative forms of evidence in support of his claim.  
Finally, the appellant has not argued how any error in 
failing to inform him to submit alternative forms of evidence 
has resulted in prejudice, particularly in light of the 
extensive efforts VA undertook to obtain alternative forms of 
evidence in this case.  

The Board also concludes VA's duty to assist has been 
satisfied.  Unfortunately, the Veteran's service treatment 
records are not of record and are presumed destroyed in a 
fire at the National Personnel Records Center (NPRC).  
Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005). 

The RO made multiple requests for the Veteran's service 
treatment and personnel records.  Most recently, in July 
2009, it asked the NPRC to search morning and sick reports 
for Company B, 1st Battalion, 18th Infantry Regiment, for the 
period from August to November 1952.  In August 2009, the 
NPRC reported that it had searched the records but found no 
records regarding the incident or individual.  

The RO has obtained relevant VA outpatient treatment records.  
During his hearing before the undersigned, the Veteran 
referenced post-service chiropractic and private physician 
treatment for his back disorder.  He noted, however, that the 
physicians were deceased and efforts to try to obtain the 
records would be futile.  

In addition, the Board finds that there has been substantial 
compliance with its remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).  As noted, the RO provided notice to 
the Veteran advising him of the criteria to reopen service 
connection for a cervical spine disability.  In addition, the 
RO sought to obtain the morning reports or sick reports which 
would help substantiate the Veteran's claim that he was 
injured during service.  Unfortunately, those efforts were 
unsuccessful.  The Veteran was advised of that fact in the 
most recent supplemental statement of the case issued in 
January 2010.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  

As to the claims decided herein, there are current VA 
outpatient treatment records that document the nature and 
extent of a current cervical, low back, and psychiatric 
disorders.  There is insufficient evidence, however, showing 
that such conditions were incurred during service or 
developed to a disabling degree in the first post-service 
year.  Moreover, there is a lack of persuasive evidence 
showing continuity of symptomatology for the claimed 
conditions.  Finally, the record does not indicate that the 
current disabilities had a causal connection or were 
associated with his active military service.  As such, the 
Board finds that remanding these matters for an examination 
is not required.  Waters v. Shinseki, No. 2009-7071 (U.S.C.A. 
Fed. Cir., April 6, 2010).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Cervical Spondylosis Claim 

The Veteran contends that he injured his cervical spine when 
he fell in a hole during active military service.  He alleges 
that he was carrying a heavy pack with radio equipment, fell 
approximately two feet, and injured his upper and lower back.  
He reports that he was hospitalized for approximately three 
weeks in Aschaffenburg, Germany. 

The Veteran filed an initial claim seeking service connection 
for a back/neck injury in August 1990.  He underwent a VA 
examination in November 1990, which revealed evidence of 
chronic neck pain and degenerative disease.  X-rays revealed 
cervical spondylosis.  Also of record were private treatment 
notes from Dr. Luscher, covering the period from May 1987 to 
November 1990.  An initial treatment note dated on May 5, 
1987, noted the Veteran's complaints of pain in the right 
shoulder and arm for two months.  The physical examination 
revealed moderate cervical spasm.  X-rays revealed 
degenerative changes at C4-5.  The impression was 
degenerative disc disease and possible herniated disc.  

In April 1991, the RO denied the claim, finding no treatment 
for a neck condition for 35 years following discharge from 
service and also finding no evidence of a nexus between a 
current neck disability and the Veteran's active duty 
military service.  The Veteran was notified of that decision 
but did not initiate an appeal. As such, the April 1991 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  This decision is the last 
final adjudicative action addressing the issue of service 
connection for a cervical spine disability on any basis.  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

Where new evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  That 
comprehends official service department records that 
presumably have been misplaced and have now been located and 
forwarded to the VA.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In July 2001, the Veteran again claimed entitlement to 
service connection for a cervical spine disability.  The 
Veteran reported that the back injury occurred during the 
fall of 1951.  The RO requested morning reports and sick 
leave records from the NPRC for that time period.  No records 
were available.  During the hearing before the undersigned, 
the Veteran reported that the incident may have occurred in 
1952.  As noted, in August 2009, the NPRC searched records 
for the period from August to November 1952 but was unable to 
locate any reference to the Veteran.  

The Veteran's details regarding the in-service injury to the 
back are essentially the same as provided to the RO in 1990.  
Thus, they are neither new nor material.  Similarly, as no 
records were received from NPRC and its negative responses to 
requests for information cannot be considered new or 
material.  The Veteran's statements regarding continuity of 
symptomatology since service are new.  These statements, 
however, are not substantially different than previously 
offered, and in the absence of any other evidence showing 
treatment for the disability since service, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

The Veteran's statements and testimony addressing a nexus 
between a current cervical spine disability and active duty 
service have been considered.  Additionally, as a layperson 
without medical training and expertise, the Veteran is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).]  

Additional evidence of record includes the Veteran's VA 
outpatient treatment records for the period from December 
2001 to August 2009.  These records are clearly new in the 
sense that they were not previously before adjudicators.  
They also shed light on the nature and extent of the current 
cervical spine disability.  They do not, however, provide 
supportive evidence to show that the current neck condition 
was incurred during service.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  Rather, some of the records provide 
negative evidence against the claim.  For instance, a 
December 2001 record notes complaints of neck pain since 
1991.  Hence, these records are not new and material to 
require reopening the finally denied claim.  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claims for service connection 
for a cervical spine disability have not been met, and that 
the appeal must be denied.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

III.  Service Connection Claims 

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Where a Veteran served 90 days or more, and diseases such as 
arthritis or psychoses become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309(a).

Turning to the claim for service connection for a low back 
disability, the Veteran alleges that he injured his back when 
he fell in a hole when serving in Germany in 1952.  As to the 
claim for service connection for a psychiatric disorder, in 
testimony received during the June 2006 hearing, the Veteran 
stated that a psychiatric disorder, characterized as a 
depressive disorder, was secondary to pain he experienced 
from his neck and back.  

The Board has reviewed the evidence of record, but finds, 
however, that the preponderance of the evidence is against 
the claims.  

As to the back disorder, the Board has carefully considered 
the Veteran's testimony with respect to service incurrence 
and continuity of low back symptomatology.  As to service 
incurrence, the Board does not dispute that the Veteran 
carried heavy radio equipment during service and may have 
sustained an injury during a fall.  The Board also 
acknowledges that the service treatment records are lost at 
no fault of the Veteran and that the absence of such in-
service documentation would make it difficult to substantiate 
his claim.  The Board finds, however, that the absence of 
morning reports or sick logs is a factor that weighs against 
the claim.  Similarly, the absence of post-service treatment 
records for many years following the Veteran's discharge from 
service is another factor that weighs against the claims.  
While the Veteran has explained that the records were 
unavailable due to the death of the treating physicians, the 
Board cannot ignore this lengthy period where no medical 
documentation is available to support the claim.  

In addition, the Board cannot ignore the post-service 
history.  There is evidence that the Veteran worked as a 
deputy sheriff for many years and also worked as a shipyard 
worker, both professions that can be physically and mentally 
demanding.  There is also medical evidence which contradicts 
the Veteran's claim as to continuity of symptomatology.  As 
noted, a December 2001 VA outpatient treatment records notes 
a history of back pain since only 1991.  Moreover, a July 
2005 VA psychiatry note indicates that the Veteran fractured 
his back after falling from a tree.  

Turning to the question of nexus, again, the weight of the 
evidence is against the claim.  As to the low back claim, the 
VA outpatient treatment records make no reference to a 
current low back disability being related to an injury 
sustained during service.  Rather, a July 2005 VA psychiatry 
note indicates that the Veteran fractured his back after 
falling from a tree.  As to the claim for an acquired 
psychiatric disorder, a December 2001 VA record indicated 
that the Veteran quit as a deputy due to job stress.  Other 
VA records indicate other etiologies for the Veteran's 
depressive disorder.  For example, a January 2004 VA 
psychiatry note indicates that the Veteran was depressed due 
to situations with his family.  A recent August 2009 record 
noted that the Veteran was depressed due to a divorce, and 
financial problems that were caused by his children.  While 
some records do reference a link between depression and 
chronic neck and back pain, as found herein, those 
disabilities are not service-connected, hence service 
connection can not be established on a secondary basis.  

The Board has considered the Veteran's lay testimony on the 
question of nexus.  It is well established that claimants are 
competent to attest to factual matters of which they had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, although the Veteran is 
competent to report what comes to him through his senses, as 
discussed above, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, 
because the Veteran, as a lay person, has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   Therefore, his lay 
testimony alone cannot establish a link between his present 
disability and service.

In sum, while the Board is sympathetic to the fact that the 
Veteran's service treatment records are lost through no fault 
of his own.  Even after considering the Veteran's lay 
testimony, however, the Board finds that the preponderance of 
the evidence is against the claims, and, accordingly, they 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  


ORDER

In the absence of new and material evidence, the request to 
reopen the previously denied claim for service connection for 
cervical spondylosis is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, other than PTSD, is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


